EXHIBIT 10.2
AMENDMENT NUMBER TWO TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDMENT to the Change in Control Severance Agreement (“Amendment”)
is made and entered into as of the ___day of                     , 2010, by and
between COUSINS PROPERTIES INCORPORATED, a Georgia corporation (“Company”) and
                     (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive and the Company entered into a Change in Control
Severance Agreement dated the ___day of                     , 2007, as amended
by Amendment Number One to the Change in Control Severance Agreement
(“Agreement”);
     WHEREAS, the Company wishes to amend the Agreement to make certain
clarifications in light of Internal Revenue Code § 409A and certain other
changes, including to the Protective Covenant Agreement which is Exhibit A to
the Agreement;
     NOW, THEREFORE, in consideration of the mutual agreements of the parties
set forth in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
§ 1.
     By amending the second sentence of Section 2.1(i) to read as follows and by
substituting “such” for “each” whenever “each” appears in the third sentence of
Section 2.1(i):
Such payment shall (subject to Section 4) be made in full in accordance with the
provisions of this Agreement on the date set forth in Section 2.2.
§ 2.
     By amending Section 2.2, Protective Covenant Agreement; Waiver and Release,
to add the following language at the end of such section:
The Company shall provide such Protective Covenant Agreement and Waiver and
Release within the five day period immediately following the date Executive
separates from service (within the meaning of Section 409A of the Code). The
payment and benefits under the Agreement shall (subject to the six month and one
day rule in Section 4) be made on or commence (as applicable) on the sixtieth
(60th) day after the date Executive separates from service (unless an earlier
date is permissible under Section 409A of the Code) provided the Protective
Covenant Agreement and the Waiver and Release have been executed and become
irrevocable on or before such date. If the Protective Covenant Agreement is not
executed or the Waiver and Release is not executed and irrevocable on or before
the end of the sixty (60) day period immediately following Executive’s
separation from service (within the meaning of Section 409A of

 



--------------------------------------------------------------------------------



 



the Code), Executive’s right to all such payments and benefits shall be
immediately forfeited.
§ 3.
     By amending Section 2.6, Transfer of Employment, to clarify any ambiguity
in such section and to read as follows:
2.6 Transfer of Employment. If Executive transfers employment between the
Company and a subsidiary or affiliate of the Company or any successor hereto,
the Company shall assign this Agreement to such subsidiary, affiliate or
successor, which shall become the “Company” for all purposes hereunder, and such
transfer of employment shall not be treated as a termination of Executive’s
employment by the Company under this Agreement.
§ 4.
By adding a new Section 2.8, Clawback, to read as follows:
2.8 Clawback. The Company has the right to take any action which the
Compensation Committee reasonable determines is required for the Company to
comply with the clawback provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.
§ 5.
     By amending the first sentence of Section 4, Section 409A Deferral, to read
as follows:
To the extent that Executive is a “specified employee” within the meaning of
Section 409A of the Code, any payment or benefit (or portion thereof, if
applicable) under this Agreement, including, but not limited to, any payment
under Section 3, shall be deferred to the first pay date following the date
which is six (6) months and one (1) day after the Executive has a “separation of
service” within the meaning of Section 409A.
§ 6.
     By replacing Exhibit A, Protective Covenant Agreement, with a new
Protective Covenant Agreement, to read as set forth on Exhibit A to this
Amendment.
     IT WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the             day of                                  , 20
      .
“Company”

            COUSINS PROPERTIES INCORPORATED
      By:           Name:           Title:      

- 2 -



--------------------------------------------------------------------------------



 



         

            “Executive”
                 Name:              

- 3 -



--------------------------------------------------------------------------------



 



         

Exhibit A
Protective Covenant Agreement
     The attached Protective Covenant Agreement is to be given to
[                                        ] (“Executive”) upon the occurrence of
an event that triggers eligibility for severance benefits following a Change in
Control, as defined and described in that certain Change in Control Severance
Agreement, dated as of the             day of                     , 20
           , by and between Executive and Cousins Properties Incorporated.

 



--------------------------------------------------------------------------------



 



PROTECTIVE COVENANT AGREEMENT
     THIS PROTECTIVE COVENANT AGREEMENT (this “Protective Covenant Agreement”)
is made and entered into as of the                      day of
                    , 20___ by and between COUSINS PROPERTIES INCORPORATED, a
Georgia corporation (the “Company”), and
[                                        ] (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is a party to that certain Change in Control Severance
Agreement (the “Severance Agreement”), dated as of the                      day
of                     , 20 ___, by and between Executive and the Company;
     WHEREAS, pursuant to the Severance Agreement, Executive is entitled to
receive certain benefits in the event of a termination of Executive’s employment
with the Company following a “change in control,” as defined in the Severance
Agreement;
     WHEREAS, Executive’s employment with the Company has terminated in
accordance with the provisions of the Severance Agreement and Executive desires
to elect to accept the benefits described therein;
     WHEREAS, a condition to Executive’s receipt of the full benefits provided
under the Severance Agreement is Executive’s execution and delivery of this
Protective Covenant Agreement imposing certain reasonable restrictions on
Executive’s activities;
     WHEREAS, the benefits Executive will receive under the Severance Agreement
are in excess of those benefits Executive would receive from the Company if
Executive elected not to execute and deliver this Protective Covenant Agreement;
and
     WHEREAS, Executive and the Company desire to execute and deliver this
Protective Covenant Agreement in accordance with the Severance Agreement;
     NOW, THEREFORE, in consideration of the premises, Ten Dollars ($10.00) in
hand paid, the mutual promises, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.   Definitions. For the purposes of this Protective Covenant Agreement, the
following terms shall have the following meanings:

  (a)   “Company’s Business” shall mean the business of the development,
acquisition, financing, management, leasing and sale of real estate properties,
including office, multi-family, retail, industrial and land development.

 



--------------------------------------------------------------------------------



 



  (b)   “Confidential Information” shall mean any non-public information
concerning the business of the Company that is or has been disclosed to
Executive or of which Executive became aware as a consequence of Executive’s
relationship with the Company and which has value to the Company and is not
generally known to the Company’s competitors, including its financial
performance, results or prospects, and any non-public information provided by a
third party with the expectation that the information will be kept confidential
and used solely for the business purpose for which it was conveyed.
“Confidential Information” may include, but is not limited to: (i) information
about the Company’s employees, customers, clients, tenants, buyers and/or
sellers; (ii) business and employment policies, marketing methods and the
targets of those methods, finances, business plans, promotional materials and
price lists; (iii) the terms upon which the Company obtains products or
information from its suppliers and sells them to or utilizes them on behalf of
or in service of its customers, clients, tenants, buyers and/or sellers;
(iv) the nature, origin, composition and development of the Company’s products
or services; (v) the manner in which the Company provides products and services
to its customers, clients, tenants, buyers and/or sellers; and (vi) the terms
and conditions of this Protective Covenant Agreement and the Severance
Agreement. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company (except where
such public disclosure was made by the Executive without authorization) or that
has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.     (c)   “Protective Covenants”
shall mean those covenants set forth in Paragraphs 2, 3, 4 and 5 of this
Protective Covenant Agreement.     (d)   “Protective Period” shall mean a period
equal to the shorter of (i) two years or (ii) the number of years, or portion
thereof, used as a multiplier to determine Executive’s benefit under the Change
in Control Severance Agreement; provided, however, if Executive is the owner of
or a “Seller” within the meaning of O.C.G.A. § 13-8-17 of all or a material part
of (1) the assets of the Company, (2) shares of the Company, (3) a partnership
interest, (4) a limited liability company membership, or (5) an equity interest
or profit participation, of any type, in the Company following the termination
of his employment and the period in Section 1(d)(ii) is longer than two years,
‘Protective Period” shall mean the period described in Section 1(d)(ii).     (e)
  “Restricted Territory” shall mean a fifteen (15) mile radius from any and all
of the Company’s projects set forth on the list attached hereto as Schedule 1
and incorporated herein by reference. Schedule 1 shall be prepared by the
Company in its sole discretion.     (f)   “Trade Secrets” shall mean any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic

2



--------------------------------------------------------------------------------



 



      value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.

2.   Confidentiality.       Executive agrees that Executive will not (without
the prior written consent of the Company) directly or indirectly use, copy,
disclose or otherwise distribute to any other person or entity: (i) any
Confidential Information for so long as such information remains Confidential
Information. or (ii) any Trade Secret at any time such information constitutes a
trade secret under applicable law. Executive shall promptly return to the
Company all documents and items in Executive’s possession or control which
contain any Confidential Information or Trade Secrets. Executive further agrees
that if Executive is questioned about information subject to this Protective
Covenant Agreement by anyone not authorized to receive such information,
Executive will promptly notify Executive’s former supervisor or an officer of
the Company.   3.   Non-Competition.       Executive agrees that for the
Protective Period Executive will not (without the prior written consent of the
Company), either on Executive’s behalf or on behalf of any other legal entity,
compete with the Company’s Business within the Restricted Territory by
performing executive leadership and management activities substantially similar
to those performed by Executive for the Company within two (2) years prior to
the termination of Executive’s employment.   4.   Non-Solicitation.

  (a)   Executive agrees and covenants that for the Protective Period Executive
shall not solicit or attempt to solicit, directly or by assisting others, any
business from any of the Company’s customers, including actively sought
prospective customers, with whom Executive has material contact during
Executive’s employment for purposes of providing development, acquisition,
financing, management, leasing and sale of real estate properties, including
office, multi-family, retail, industrial and land development, products or
services that are competitive with those provided by the Company.     (b)   For
purposes of this paragraph, products or services shall be considered competitive
with those provided by the Company if products or services are of the type
conducted, authorized, offered or provided by the Company within two (2) years
prior to the termination of Executive’s employment.     (c)   For purposes of
this Agreement, the term “material contact” shall mean contact between Executive
and each customer or potential customer (1) with whom Executive dealt on behalf
of the Company, (2) whose dealings with the Company were coordinated or
supervised by Executive, (3) about whom the Executive obtained Confidential
Information in the ordinary course of business as a result of

3



--------------------------------------------------------------------------------



 



      Executive’s association with the Company or (4) who receives products or
services authorized by the Company, the sale or possession of which results or
resulted in compensation, commissions, or earnings for Executive within two
(2) years prior to the termination date of Executive’s employment.

5.   Non-Recruitment of Employees.       Executive agrees that for the
Protective Period Executive will not (without the prior written consent of the
Company) directly or indirectly solicit or attempt to solicit any employee of
the Company with whom Executive had direct personal contact during Executive’s
employment with the Company to terminate or lessen that party’s affiliation with
the Company or to violate the terms of any agreement or understanding between
such employee and the Company.   6.   Acknowledgments.       [Section 6 may be
tailored by the Company in its discretion for the Executive prior to execution
of the Protective Covenant Agreement.]

  (a)   Executive hereby acknowledges and agrees that the Protective Covenants
are reasonable as to time, scope and territory given the Company’s need to
protect its business, personnel, Trade Secrets and Confidential Information.
Executive acknowledges and represents that Executive has substantial experience
and knowledge and that Executive can readily obtain subsequent employment
without violating the Protective Covenants. In the event any of the Protective
Covenants shall be determined by any court having proper jurisdiction to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.

  (b)   Executive acknowledges and agrees that during the Term of Executive’s
employment with the Company Executive has and will continue to have access to
Confidential Information (as defined below) and Trade Secrets (as defined below)
and that unauthorized or improper use or disclosure by Executive of such
Confidential Information or Trade Secrets will cause serious and irreparable
harm to the Company. Executive acknowledges that an important part of
Executive’s duties have been and will continue to be to advance the business of
the Company by directly or through the supervision of others, developing and
maintaining substantial relationships with prospective or existing customers,
patients, vendors or clients of the Company and/or developing and maintaining
the goodwill of the Company associated with an (1) ongoing business, commercial
or professional practice, including but not limited to a trade name, trademarks,
service marks, or trade dues, or (2) a specific geographic location, or (3) a
specific marketing or

4



--------------------------------------------------------------------------------



 



      trade area. Executive acknowledges that Executive has and will continue to
be provided extensive/specialized training as a part of Executive’s employment.

  (c)   Executive acknowledges and agrees that during the Term of Executive’s
employment with the Company, Executive has and will continue to in the course of
Executive’s employment customarily and regularly solicit for the Company
customers or prospective customers and/or customarily and regularly engage in
making sales or obtaining orders or contracts for products or services to be
performed by others, and/or perform each of the following duties: (1) have the
primary duty of managing the business in which the Executive is employed or of a
customarily recognized department of subdivision thereof; (2) customarily and
regularly direct the work of two or more employees; and (3) have the authority
to hire or fire other employees or have particular weight given to Executive’s
suggestions and recommendations as to the hiring, firing, advancement,
promotion, or any other change of status of other employees and/or by reason of
the Company’s investment of time, training, money, trust, exposure to the
public, or exposure to customers, vendors, or other business relationships,
(1) gain a high level of notoriety, fame, reputation, or public persona as the
Company’s representative or spokesperson or (2) a high level of influence or
credibility with the Company’s customers, vendors, or other business
relationships and/or be intimately involved in the planning for or direction of
the business of the Company or a defined unit of the business of the Company
and/or obtain selective or specialized skills, knowledge, abilities, or customer
contacts or information. Executive and the Company recognize, acknowledge and
agree that Executive’s primary duties for the Company have and will continue to
be the performance of work requiring knowledge of an advanced type in a field of
science or learning customarily acquired by a prolonged course of specialized
intellectual instruction or requiring invention, imagination, originality, or
talent in a recognized field of artistic or creative endeavor.

7.   Specific Performance.       Executive acknowledges and agrees that any
breach of the Protective Covenants by Executive will cause irreparable damage to
the Company, the exact amount of which will be difficult to determine, and that
the remedies at law for any such breach will be inadequate. Accordingly,
Executive agrees that, in addition to any other remedy that may be available at
law, in equity, under the Severance Agreement, or hereunder, the Company shall
be entitled to specific performance and injunctive relief, without posting bond
or other security to enforce or prevent any violation of any of the Protective
Covenants by Executive. The existence of any claim or cause of action by
Executive against the Company, including any dispute relating to the termination
of the Severance Agreement, shall not constitute a defense to enforcement of any
of the Protective Covenants by injunction.

5



--------------------------------------------------------------------------------



 



8.   Indemnification.       Executive hereby indemnifies and agrees to defend
and hold harmless the Company and its employees, officers, directors, agents,
representatives, affiliates and independent contractors from and against any and
all damages, losses, costs (including, without limitation, court costs and
attorneys’ fees), settlements, suits, actions, expenses, liabilities and claims
of any kind caused by or resulting from any breach of this Protective Covenant
Agreement by Executive

9.   Construction.       The Protective Covenants shall be presumed to be
enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement. If any one of the Protective Covenants
shall be found unenforceable, it shall be severed and the remaining Protective
Covenants enforced in accordance with the tenor thereof.   10.   Miscellaneous.

  (a)   Assignment. Executive shall not assign this Protective Covenant
Agreement, in whole or in part, without the prior written consent of the
Company, and any attempted assignment not in accordance herewith shall be null
and void and of no force or effect. The Company may assign this Protective
Covenant Agreement to any of its subsidiaries or affiliates or to its successor
following a Change in Control.     (b)   Binding Effect. This Protective
Covenant Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns.     (c)   Survival.
This Protective Covenant Agreement and all covenants and agreements made herein
shall survive the execution and delivery hereof.     (d)   Amendment and
Termination. This Protective Covenant Agreement, including all exhibits, may be
amended or terminated only by a writing executed by the parties hereto.     (e)
  Construction. This Protective Covenant Agreement shall be construed in
accordance with and governed by the laws of the State of Georgia, to the extent
not preempted by federal law, disregarding any provision of law which would
require the application of the law of another state. No provision of this
Protective Covenant Agreement or any related document shall be construed against
or interpreted to the disadvantage of any party by reason of such party having,
or having deemed to have, structured or drafted such provision.     (f)  
Headings. The section and paragraph headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Protective Covenant Agreement.     (g)   Notices. Except as otherwise
expressly provided herein, all notices, requests, comments and other
communications under this Protective Covenant Agreement

6



--------------------------------------------------------------------------------



 



    shall be in writing and shall be deemed to be given when delivered
personally or mailed first class, registered or certified mail, postage prepaid,
in any case, addressed as follows:

(i) If to Executive:
 
 
 
(ii) If to the Company:
Cousins Properties Incorporated
191 Peachtree Street, Suite 3600
Atlanta, GA 30303-1740
Attention: Corporate Secretary
With a copy to:
Cousins Properties Incorporated
191 Peachtree Street, Suite 3600
Atlanta, GA 30303-1740
Attention: Senior Human Resources Officer

(h)   Counterparts. This Protective Covenant Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which together shall constitute one and the same instrument.   (i)  
Severability. In the event that any provision or portion of this Protective
Covenant Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions hereof shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.   (j)   No Waiver. No waiver by any party hereto of any breach
by any party of any condition or provision contained herein shall be deemed a
waiver of any other condition or provision hereof. Any waiver must be in writing
and signed by Executive or an authorized officer of the Company, as the case may
be.   (k)   Attorneys’ Fees and Costs. Should Executive or the Company be
required to commence an action in any court of competent jurisdiction to enforce
this Protective Covenant Agreement, such party shall be entitled to recover its
attorneys’ fees and costs, to the extent that such party is the prevailing
party.

[Remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Protective
Covenant Agreement to be effective as of the day and year first above written.

            “Company”

COUSINS PROPERTIES INCORPORATED
      By:           Name:           Title:           “Executive”                
Name:        

8



--------------------------------------------------------------------------------



 



         

Schedule 1
to
Protective Covenant Agreement
COMPANY PROJECTS

